

VALERITAS HOLDINGS, INC.
EMPLOYEE STOCK PURCHASE PLAN
I.PURPOSE OF THE PLAN
This Employee Stock Purchase Plan is intended to promote the interests of
Valeritas Holdings, Inc., a Delaware corporation, by providing eligible
employees with the opportunity to acquire a proprietary interest in the Company
through participation in an employee stock purchase plan designed to qualify
under Section 423 of the Code for one or more specified offerings made under
such plan.
II.    ADMINISTRATION OF THE PLAN
A.    The Plan Administrator shall have full authority to interpret and construe
any provision of the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Plan
Administrator may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Plan Administrator
deems necessary or desirable. All actions, interpretations, and decisions of the
Plan Administrator shall be conclusive and binding on all persons, and shall be
given the maximum possible deference allowed by law. Subject to Section 16 of
the 1934 Act or other applicable law, the Plan Administrator may delegate its
duties and powers under the Plan to such individuals as it designates in its
sole discretion.
B.    Decisions of the Plan Administrator shall be final and binding on all
parties claiming or having an interest in the Plan.
III.    STOCK SUBJECT TO PLAN
A.    Subject to Section III.C, the number of shares of Common Stock reserved
for issuance under the Plan shall initially be limited to 2% of the shares of
the Company’s capital stock outstanding as of May 3, 2017. The stock purchasable
under the Plan shall be shares of authorized but unissued or reacquired Common
Stock, including treasury shares and shares purchased on the open market.
B.    Unless determined otherwise by the Board, the number of shares of Common
Stock available for issuance under the Plan shall automatically increase on the
first trading day in January each calendar year during the term of the Plan,
beginning with the 2018 calendar year, by an amount equal to one quarter of one
percent (.25%) of the total number of shares of Common Stock outstanding as
measured as of the last trading day in the immediately preceding calendar year,
but in no event shall any such annual increase exceed 100,000 shares or such
lesser number of shares determined by the Board in its discretion.
C.    Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, reincorporation,
exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, then equitable adjustments shall be made by the Plan
Administrator to (i) the maximum number and class of securities issuable under
the Plan, (ii) the maximum number and class of securities by which the share
reserve is to increase automatically each calendar year pursuant to the
provisions of Section III.B, (iii) the maximum number and class of securities
purchasable per Participant during any offering period and on any one Purchase
Date during that offering period, and (iv) the number and class of securities
and the price per share in effect under each outstanding purchase right. The
adjustments shall be made in such manner as the Plan Administrator deems
appropriate, and such adjustments shall be final, binding, and conclusive.
IV.    OFFERING PERIODS
A.    Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.
B.        Each offering period shall commence at such time and be of such
duration not to exceed twenty-seven (27) months, as determined by the Plan
Administrator prior to the start of the applicable offering period.
C.    The terms and conditions of each offering period may vary, and two or more
offerings periods may run concurrently under the Plan, each with its own terms
and conditions. In addition, special offering periods may be established with
respect to entities that are acquired by the Company (or any subsidiary of the
Company) or under such other circumstances as the Plan Administrator deems
appropriate. In no event, however, shall the terms and conditions of any
offering period contravene the express limitations and restrictions of the Plan,
and the Participants in each separate offering period conducted by one or more
Participating Companies in the United States shall have equal rights and
privileges under that offering in accordance with the requirements of Section
423(b)(5) of the Code and the applicable Treasury Regulations thereunder.
D.    Each offering period shall be comprised of one or more Purchase Intervals
as determined by the Plan Administrator.
E.    An Eligible Employee may participate in only one offering period at a
time.
V.    ELIGIBILITY
A.    Each individual who is an Eligible Employee on the start date of an
offering period under the Plan may enter that offering period only on such start
date. The date an individual enters an offering period shall be designated his
or her Entry Date for purposes of that offering period.
B.    An Eligible Employee must, in order to participate in the Plan for a
particular offering period, complete and submit the enrollment and payroll
deduction authorization forms prescribed by the Plan Administrator in accordance
with enrollment procedures prescribed by the Plan Administrator (which may
include accessing the website designated by the Company and electronically
enrolling and authorizing payroll deductions) on or before his or her scheduled
Entry Date. The Plan Administrator may determine that Participants who enroll in
an offering period shall be automatically re-enrolled in the Plan for each
subsequent offering period until the Participant withdraws from the Plan
pursuant to Section VII.G.
C.    Each U.S. company that becomes an Affiliate after the Effective Date shall
automatically become a Participating Company effective as of the start date of
the first offering date coincident with or next following the date on which it
becomes such an affiliate, unless the Plan Administrator determines otherwise
prior to the start date of that offering period. Each non-U.S. company that
becomes an Affiliate after the Effective Date shall become a Participating
Company when authorized by the Plan Administrator to extend the benefits of the
Plan to its Eligible Employees.
VI.    PAYROLL DEDUCTIONS
A.    The payroll deductions that each Participant may authorize for purposes of
acquiring shares of Common Stock during an offering period may be in any
multiple of one percent (1%) of the Base Salary paid to that Participant during
each Purchase Interval within such offering period, up to a maximum of ten
percent (10%), unless the Plan Administrator establishes a different maximum
percentage prior to the start date of the applicable offering period.
B.    The rate of payroll deduction shall continue in effect throughout the
offering period, except for changes effected in accordance with the following
guidelines:
(i)    The Participant may, at any time during the offering period, reduce the
rate of his or her payroll deduction to become effective as soon as
administratively possible after filing the appropriate form with the Plan
Administrator. The Participant may not, however, effect more than one (1) such
reduction per Purchase Interval.
(ii)    The Participant may, at any time during the offering period, increase
the rate of his or her payroll deduction (up to the maximum percentage limit for
that offering period) to become effective as soon as administratively possible
after filing the appropriate form with the Plan Administrator. The Participant
may not, however, effect more than one (1) such increase per Purchase Interval.
(iii)    The Participant may at any time reduce his or her rate of payroll
deduction under the Plan to zero percent (0%). Such reduction shall become
effective as soon as administratively possible after filing the appropriate form
with the Plan Administrator. The Participant’s existing payroll deductions shall
be applied to the purchase of shares of Common Stock on the next scheduled
Purchase Date.
C.    Payroll deductions shall begin on the first pay day administratively
feasible following the Participant’s Entry Date into the offering period and
shall (unless sooner terminated by the Participant) continue through the pay day
ending with or immediately prior to the last day of that offering period. The
payroll deductions collected shall be credited to the Participant’s book account
under the Plan, but no interest shall be paid on the balance from time to time
outstanding in such account, unless otherwise required by the terms of that
offering period. Unless the Plan Administrator determines otherwise prior to the
start of the applicable offering period, the amounts collected from the
Participant shall not be required to be held in any segregated account or trust
fund and may be commingled with the general assets of the Company and used for
any corporate purpose.
D.    Payroll deductions authorized by the Participant shall automatically cease
upon the termination of the Participant’s purchase right in accordance with the
provisions of the Plan.
E.    The Plan Administrator may permit Eligible Employees of one or more
Participating Companies to participate in the Plan by making contributions other
than through payroll deductions.
F.    The Participant’s acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant’s acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.
VII.    PURCHASE RIGHTS
A.    Grant of Purchase Right. A Participant shall be granted a separate
purchase right for each offering period in which he or she participates. The
purchase right shall be granted on the Participant’s Entry Date into the
offering period. Unless the Plan Administrator determines otherwise prior to the
start date of the applicable offering period and subject to the limitations of
Article VIII below, each purchase right granted for an offering period shall
provide the Participant with the right to purchase up to 25,000 shares of Common
Stock within that offering period, such limit to be adjusted ratably by the
Committee for offering periods greater than or less than 12 months (subject to
any adjustments in Section III.C).
Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) and/or hold outstanding options or
other rights to purchase, stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company or
any Affiliate.
B.    Exercise of the Purchase Right. Each purchase right shall be automatically
exercised in installments on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant (other than Participants whose payroll deductions have
previously been refunded pursuant to the Termination of Purchase Right
provisions below) on each such Purchase Date. The purchase shall be effected by
applying the Participant’s authorized payroll deductions for the Purchase
Interval ending on such Purchase Date to the purchase of whole shares of Common
Stock at the purchase price in effect for the Participant for that Purchase
Date.
C.    Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date within the offering
period will be established by the Plan Administrator prior to the start of that
offering period, but in no event shall such purchase price be less than
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the Participant’s Entry Date into that offering period or (ii)
the Fair Market Value per share of Common Stock on that Purchase Date.
D.    Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through his or her authorized payroll deductions during the
Purchase Interval ending with that Purchase Date by the purchase price in effect
for the Participant for that Purchase Date. However, the maximum number of
shares of Common Stock purchasable per Participant on any one Purchase Date
shall be governed by the limitation set forth in Article VII.A, as adjusted
pursuant to Section III.C. However, the Plan Administrator shall have the
discretionary authority, exercisable prior to the start of any offering period
under the Plan, to increase or decrease the limitations to be in effect for the
number of shares purchasable per Participant (and the corresponding maximum
number of shares purchasable per Participant for that offering period), subject
to the accrual limits in Article VIII.
E.    Excess Payroll Deductions. Any authorized payroll deductions not applied
to the purchase of shares of Common Stock on any Purchase Date because they are
not sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any authorized
payroll deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in the
aggregate on the Purchase Date shall be promptly refunded.
F.    Suspension of Payroll Deductions. In the event that a Participant is, by
reason of the accrual limitations in Article VIII, precluded from purchasing
additional shares of Common Stock on one or more Purchase Dates during the
offering period in which he or she is enrolled, then no further payroll
deductions authorized by the Participant for that offering period shall be
collected from such Participant with respect to those Purchase Dates. The
suspension of such deductions shall not terminate the Participant’s purchase
right for the offering period in which he or she is enrolled, and the
Participant’s authorized payroll deductions shall automatically resume on behalf
of such Participant once he or she is again able to purchase shares during that
offering period in compliance with the accrual limitations of Article VIII.
G.    Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:
(i)    A Participant may withdraw from the offering period in which he or she is
enrolled by filing the appropriate form with the Plan Administrator (or its
designate) at any time prior to the next scheduled Purchase Date in that
offering period, and no further payroll deductions shall be collected from the
Participant with respect to the offering period. Any payroll deductions
authorized by the Participant and collected during the Purchase Interval in
which such withdrawal occurs shall, at the Participant’s election, be
immediately refunded or held for the purchase of shares on the next Purchase
Date. If no such election is made at the time of such withdrawal, then the
payroll deductions authorized by the Participant and collected with respect to
the Purchase Interval in which such withdrawal occurs shall be refunded to the
Participant as soon as possible.
(ii)    The Participant’s withdrawal from the offering period shall be
irrevocable, and the Participant may not subsequently rejoin that offering
period. In order to resume participation in any subsequent offering period, such
individual must re-enroll in the Plan (by making a timely filing of the
prescribed enrollment forms) on or before his or her scheduled Entry Date into
that offering period.
(iii)    Should the Participant cease to remain an Eligible Employee for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s authorized payroll deductions for the
Purchase Interval in which the purchase right so terminates shall be immediately
refunded. However, should the Participant cease to remain in active service by
reason of an approved unpaid leave of absence, then the Participant shall have
the right, exercisable up until the last business day of the Purchase Interval
in which such leave commences, to (a) withdraw all the payroll deductions
authorized by the Participant and collected to date on his or her behalf for
that Purchase Interval or (b) have such funds held for the purchase of shares on
his or her behalf on the next scheduled Purchase Date. In no event, however,
shall any further payroll deductions be collected on the Participant’s behalf
during such leave. Upon the Participant’s return to active service (x) within
three (3) months following the commencement of such leave or (y) prior to the
expiration of any longer period for which such Participant is provided with
reemployment rights by statute or contract, his or her authorized payroll
deductions under the Plan shall automatically resume at the rate in effect at
the time the leave began, unless the Participant withdraws from the Plan prior
to his or her return. An individual who returns to active employment following a
leave of absence which exceeds in duration the applicable (x) or (y) time period
above will be treated as a new employee for purposes of subsequent participation
in the Plan and must accordingly re-enroll in the Plan (by making a timely
filing of the prescribed enrollment forms) on or before his or her scheduled
Entry Date into the offering period.
H.    Change in Control. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the authorized payroll deductions of each Participant for the Purchase
Interval in which such Change in Control occurs to the purchase of whole shares
of Common Stock at the purchase price per share in effect for that Purchase
Internal pursuant to the Purchase Price provisions of Paragraph C of this
Article VII. However, the applicable limitation on the number of shares of
Common Stock purchasable per Participant shall continue to apply to any such
purchase.
The Company shall use reasonable efforts to provide at least ten (10) days prior
written notice of the occurrence of any Change in Control, and Participants
shall, following the receipt of such notice, have the right to terminate their
outstanding purchase rights prior to the effective date of the Change in
Control.
I.    Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and the authorized payroll deductions of
each Participant, to the extent in excess of the aggregate purchase price
payable for the Common Stock pro-rated to such individual, shall be refunded.
J.    ESPP Broker Account. The Company may require that the shares purchased on
behalf of each Participant shall be deposited directly into a brokerage account
which the Company shall establish for the Participant at a Company-designated
brokerage firm. The account will be known as the ESPP Broker Account. Except as
otherwise provided below, the deposited shares may not be transferred (either
electronically or in certificate form) from the ESPP Broker Account until the
later of the following two periods: (i) the end of the two (2)-year period
measured from the Participant’s Entry Date into the offering period in which the
shares were purchased and (ii) the end of the one (1)-year period measured from
the actual Purchase Date of those shares. Such limitation shall apply both to
transfers to different accounts with the same ESPP broker and to transfers to
other brokerage firms. Any shares held for the required holding period may
thereafter be transferred (either electronically or in certificate form) to
other accounts or to other brokerage firms.
The foregoing procedures shall not in any way limit when the Participant may
sell his or her shares. Those procedures are designed solely to assure that any
sale of shares prior to the satisfaction of the required holding period is made
through the ESPP Broker Account. In addition, the Participant may request a
stock certificate or share transfer from his or her ESPP Broker Account prior to
the satisfaction of the required holding period should the Participant wish to
make a gift of any shares held in that account. However, shares may not be
transferred (either electronically or in certificate form) from the ESPP Broker
Account for use as collateral for a loan, unless those shares have been held for
the required holding period.
The foregoing procedures shall apply to all shares purchased by each Participant
in the United States, whether or not that Participant continues in employee
status.
K.    Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.
L.    Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.
VIII.    ACCRUAL LIMITATIONS
A.    No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under the Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under the Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Company or any Affiliate, would otherwise permit such
Participant to purchase more than Twenty-Five Thousand Dollars ($25,000.00)
worth of stock of the Company or any Affiliate (determined on the basis of the
Fair Market Value per share on the date or dates such rights are granted) for
each calendar year such rights are at any time outstanding.
B.    For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:
(i)    The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period on which such right remains outstanding.
(ii)    No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one or more other purchase
rights at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of
Common Stock (determined on the basis of the Fair Market Value per share on the
date or dates of grant) for each calendar year such rights were at any time
outstanding.
C.    If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the
authorized payroll deductions which the Participant made during that Purchase
Interval with respect to such purchase right shall be promptly refunded.
D.    In the event there is any conflict between the provisions of this Article
VIII and one or more provisions of the Plan or any instrument issued thereunder,
the provisions of this Article VIII shall be controlling.
IX.    EFFECTIVE DATE AND TERM OF THE PLAN
A.    The Board approved the Plan on May 3, 2017, subject to stockholder
approval at the Company’s 2017 Annual Meeting of Stockholders. The Plan shall
become effective (the “Effective Date”) on the date on which the stockholders
approve the Plan. Notwithstanding anything to the contrary in the Plan, the
Board reserves the right not to implement the Plan, in its discretion.
B.    Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the ten year anniversary of the Effective Date, (ii) the date on
which all shares available for issuance under the Plan shall have been sold
pursuant to purchase rights exercised under the Plan or (iii) the date on which
all purchase rights are exercised in connection with a Change in Control. No
further purchase rights shall be granted or exercised, and no further payroll
deductions shall be collected, under the Plan following such termination.
X.    AMENDMENT OF THE PLAN
A.    The Board may alter or amend the Plan at any time to become effective as
of the start date of the next offering period thereafter under the Plan. In
addition, the Board may suspend or terminate the Plan at any time to become
effective immediately following the close of any subsequent Purchase Interval.
B.    In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Company’s stockholders: (i)
increase the number of shares of Common Stock issuable under the Plan, except
for permissible adjustments pursuant to Section III.C or (ii) modify the
eligibility requirements for participation in the Plan.
XI.    GENERAL PROVISIONS
A.    All costs and expenses incurred in the administration of the Plan shall be
paid by the Company; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.
B.    Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Company or any Affiliate for any period of
specific duration or shall interfere with or otherwise restrict in any way the
rights of the Company (or any Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.
C.    The provisions of the Plan shall be governed by the laws of the State of
Delaware, without resort to that State’s conflict-of-laws rules.
XII.    DEFINITIONS
The following definitions shall be in effect under the Plan:
A.    Affiliate shall mean any parent or subsidiary corporation of the Company
(as determined in accordance with Code Section 424), whether now existing or
subsequently established.
B.    Base Salary shall, unless otherwise specified by the Plan Administrator
prior to the start of an offering period, mean the regular base salary paid to
such Participant by one or more Participating Companies during such individual’s
period of participation in one or more offering periods under the Plan. Base
Salary shall be calculated before deduction of (i) any income or employment tax
or other withholdings or (ii) any contributions made by the Participant to any
Code Section 401(k) salary deferral plan or Code Section 125 cafeteria benefit
program now or hereafter established by the Company or any Affiliate. Base
Salary shall not include any contributions made on the Participant’s behalf by
the Company or any Affiliate to any employee benefit or welfare plan now or
hereafter established (other than Code Section 401(k) or Code Section 125
contributions deducted from such Base Salary).
C.    Board shall mean the Company’s Board of Directors.
D.    Change in Control shall mean a change in ownership or control of the
Company effected through any of the following transactions:
(i)    the closing of a merger, consolidation or other reorganization approved
by the Company’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;
(ii)    the closing of a stockholder-approved sale, transfer or other
disposition (including in whole or in part through one or more licensing
arrangements) of all or substantially all of the Company’s assets; or
(iii)    a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
Unless otherwise determined by the Board, in no event shall (i) a Change in
Control be deemed to have occurred for purposes of the Plan as a result of a
majority of the Board being designated by Capital Royalty Partners II, L.P.
and/or its affiliates or Capital Royalty Partners II, L.P. and/or its affiliates
acquiring, directly or indirectly, beneficial ownership of securities (or
interests convertible into or exercisable for securities) of the Company as a
result of one or more equity financing transactions, and (ii) a change in the
Stock Exchange in which the Common Stock is listed be deemed to constitute a
Change in Control.
E.    Code shall mean the Internal Revenue Code of 1986, as amended.
F.    Common Stock shall mean the Company’s common stock.
G.    Company shall mean Valeritas Holdings, Inc., a Delaware corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of Valeritas Holdings, Inc. that shall assume the Plan.
H.    Effective Date shall have the meaning set forth in Section IX.
I.    Eligible Employee shall mean any person who is employed by a Participating
Company, provided that the following employees shall not be eligible to
participate in the Plan for any relevant offering period, unless otherwise
determined by the Plan Administrator: (i) employees whose customary employment
is twenty (20) hours or less per week; (ii) employees whose customary employment
is for not more than five (5) months in any calendar year; and (iii) employees
who are citizens or residents of a foreign jurisdiction that prohibit or make
impractical the participation of such employees in the Plan. Notwithstanding the
foregoing, the Plan Administrator may, prior to the start of the applicable
offering period, waive one or all of the restrictions set forth in subsections
(i)-(iii) above.
J.    Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan.
K.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share of Common Stock at the close of regular
trading hours (i.e., before after-hours trading begins) on the date in question
on the Stock Exchange determined by the Plan Administrator to be the primary
market for the Common Stock, as such price is reported by the National
Association of Securities Dealers (if primarily traded on the Nasdaq Global or
Global Select Market) or as officially quoted in the composite tape of
transactions on any other Stock Exchange on which the Common Stock is then
primarily traded. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
L.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
M.    Participant shall mean any Eligible Employee of a Participating Company
who is actively participating in the Plan.
N.    Participating Company shall mean the Company and such Affiliate or
Affiliates as may be authorized, in accordance with Section V.C of the Plan, to
extend the benefits of the Plan to their Eligible Employees.
O.    Plan shall mean the Valeritas Holdings, Inc. Employee Stock Purchase Plan,
as set forth in this document.
P.    Plan Administrator shall mean the Compensation Committee of the Board, or
a committee of two (2) or more Board members appointed by the Board to
administer the Plan.
Q.    Purchase Date shall mean the last business day of each Purchase Interval.
R.    Purchase Interval shall mean each successive six (6)-month period within
the offering period at the end of which there shall be purchased shares of
Common Stock on behalf of each Participant; provided, however, that the Plan
Administrator may, prior to the start of the applicable offering period,
designate a different duration for the Purchase Intervals within that offering
period.
S.    Stock Exchange shall mean the Nasdaq Capital, Global or Global Select
Market, the NYSE MKT, or the New York Stock Exchange.



